DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Priority
The present application was filed on 10/25/2018 as a continuation of PCT/US2017/028696 filed 04/20/2017. PCT/US2017/028696 claims benefit of provisional application no. 62/327,932, filed 04/26/2016.

Status of the Claims
Claims 1, 2, 4-6, 20, 24, 101-113 are pending; claims 1, 2, 20, 103 and 109 are amended; and claims 3, 7-19, 21-23 and 25-100 canceled. Claims 1, 2, 4-6, 20, 24 and 101-113 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/13/2022 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 103, citing Hiller et al. as primary reference and Dantini et al. as primary reference, are each withdrawn as a result of the pending claim language (claim 1 limited to a plurality comprising at least two from the list of sardine, cane sugar, buckwheat, oyster and spinach). See the maintained grounds of rejection under 35 U.S.C. 103, set forth in detail below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The independent claims 1, 103 and 109 recite a large genus of distinct ulcerative colitis trigger food preparations which are described only in terms of functional language, i.e. the food preparations each have a raw p-value of ≤0.07 or a FDR multiplicity adjusted p-value of ≤0.10, and further that they are ulcerative colitis trigger food preparations. See further functional limitations recited at independent claim 103, limiting the claim to at least 70% of the plurality to those that have a raw-p-value of <0.07 or an FDR multiplicity adjusted p-value of <0.10. See also the functional language at claims 6, 105 and 111, reciting wherein the plurality…each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily visualize which food preparations impart the desired/recited functional limitations (serve as ulcerative colitis trigger food preparations and achieve the desired raw of FDR multiplicity adjusted p-value). The originally filed specification lacks any disclosure of a core structure, such as a particularly required feature/species of such a preparation, combination or panel of the ulcerative colitis preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations as claimed (or combination/panel as claimed) would be attributed to, or result in, the claimed p-value or FDR adjusted multiplicity p-value, since p-value is not a characteristic of the preparation(s), but rather is a variable dependent on other factors, for example the population being discriminated against (see for example para [0008], determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Ulcerative Colitis with assay values of a second patient test cohort that is not diagnosed with or suspected of having 
Ulcerative Colitis).
Although the originally filed specification provides at Table 2, statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all food preparations which could be encompassed by the broad language at the independent claims (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having ulcerative colitis (see para [0008] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. Applicant’s table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “ulcerative colitis trigger food preparation” or “ulcerative colitis trigger food preparation”.
Regarding predictability, see at page 2, Applicant’s own specification acknowledges that not all patients respond to the same food preparations (the specification referring to a review from 2004). This suggest what may be considered an “ulcerative colitis trigger food” for one person may not be considered a trigger food for another, thereby supporting the position that one cannot readily visualize what is and what is not considered to be a trigger food preparation, let alone a trigger food with the claimed average raw p-value or average FDR multiplicity. 
Additional evidence regarding the unpredictability for what would and would not be considered an ulcerative colitis trigger food preparation is provided below:
See for example, “UC and the Autoimmune Protocol Diet.” WebMD, Dec. 18, 2020, https://www.webmd.com/ibd-crohns-disease/ulcerative-colitis/features/uc-autoimmune-protocol-diet. Cristol, Hope. Cristol teach UC trigger foods (foods that trigger symptoms) depend on each individual (individual sensitivities, see page 4/6, para 2). 
“Nutrition in Inflammatory Bowel Disease.” (2015). http://www.sages.co.za/content/images/09h35_comrie_meetingroom11cde_saterday.pdf, Comrie, Maryanne. Comrie, a registered dietician, at page 10 of 40 Comrie teach diet (for UC) is individualized, that not all foods affect every person with inflammatory bowel disease in the same way.
“Pediatric Gastroenterology Ulcerative Colitis.” (2022) https://navicenthealth.org/service-center/pediatric-gastroenterology/ulcerative colitis, Atrium Health. (4 pages, hereinafter referenced as Atrium). Atrium also teach (see page 3 of 4, second paragraph) that diet is an important factor to consider in US, that different people find that different foods contribute to flare-ups of inflammation- that there are a large number of foods that may cause trouble in some people. See Atrium teach since not all foods will affect all people, they teach it is a good idea to keep a food diary to detect which foods cause problems (also page 3, paragraph 2). 
	The cited references above further support that one of ordinary skill cannot readily visualize, from the functional language recited at the claims, which food preparations meet the requirements of the claim since each individual may have different foods that are considered to be ulcerative colitis trigger foods preparations. 
Furthermore, knowing the identity of one particular food preparation that may be correlated with ulcerative colitis in one particular patient or group of patients (for example such as those species recited at the amended independent claims) does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significance for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not.
See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26 (IDS entered 01/13/2021), teach p-value is generally accepted as a measure of how significant the results of a method/assay are (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the p stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
Given that p-value is influenced by multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test and given that the importance of a food to one’s ulcerative colitis is variable from patient to patient.
See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2).
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of ulcerative colitis trigger food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An ulcerative colitis test kit panel consisting of: a plurality of distinct ulcerative colitis trigger food preparations…wherein at least two of the distinct ulcerative colitis food trigger preparations are selected from”. The transitional phrase “consisting of” is a closed term often used in claim drafting to signal a “Markush group” that is by nature closed (see MPEP 2111.03). This transitional phrase excludes any element, step, or ingredient not specified in the claims. However, in the present case, the language is indefinite because while the transitional phrase is generally considered to be a closed term, the claim also recite “wherein at least two…”, thereby suggesting the plurality is open to additional element (food preparations) beyond those recited at the claim. The claimed plurality is not, for example, limited to just two from the recited group, but rather may encompass any number of additional unspecified ulcerative colitis trigger food preparations. Therefore, because of this contradiction the claim language is considered indefinite. This is similarly the case at claims 103 and 109.
Claims 1, 6, 103, 105, 109 and 11 are rejected for indefinite claim language because the claims recite the food preparations in terms of functional limitation/ability, namely the ability to have/exhibit raw p-value or FDR multiplicity adjusted p-value (see claims 1, 103 and 109 “the plurality of distinct ulcerative colitis trigger food preparations each have a raw p-value of ≤0.07 or false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”; claims 6, 105 and 111 “each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. 
In the present case, the recited claims fails to specify what structures or materials perform the noted functions (it is also noted the present claim is a product, not a method).
The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or FDR multiplicity adjusted p-value, renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Calenhoff et al., US Patent No. 4,528,267.
Independent claim 1 recites “An ulcerative colitis test kit panel consisting of: a plurality of distinct ulcerative colitis trigger food preparations immobilized…”. The terminology “ulcerative colitis” recited at the claims is directed to the intended use of the claimed product, namely the use of the food preparations in relation to ulcerative colitis. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claims from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
In the instant case, the language “ulcerative colitis” imparts not distinguishing structural feature or limitation which could be used to differentiate those food preparations considered to be “ulcerative colitis” trigger food preparations from any other type of food preparations. 
Further, regarding the language “coupled to an individually addressable respectable solid carrier’, the term “respective” means belonging or relating separately to each of two or more things. Therefore, when given broadest reasonable interpretation, the recited language as indicated is not limited to a single solid carrier, but encompasses each of the plurality coupled to an individually addressable (able to be individually addressed) solid carrier.
Calenhoff et al. teach providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53). Calenhoff does teach extracts of specific foods (see Example 7), the list including for example spinach and avocado (see at Example 17, wells each having adhered to a BSA-allergen extract conjugate, including spinach, buckwheat, oyster, and avocado, thereby addressing a solid support with at least two of the foods preparations recited at amended claims 1). Regarding the language discussed previously above, namely “consisting of”, see as discussed, the claims are not clearly limited to only those food preparations recited at the claim, and as such may encompass additional foods (see under 35 U.S.C. 112(b)). 
Structurally, the prior art product is indistinguishable from that which is claimed, and as a result the solid support of Calenhoff at Example 17 anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct ulcerative colitis food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct ulcerative colitis food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Calenhoff anticipates the claim.
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the allergens listed at claim 2, it is noted that the present claim language as pending still recites wherein the plurality includes “at least six food preparations” from those listed at claim 2. 
Calenhoff at example 17 does anticipate the claim, see Calenhoff teach (from the recited species at the claim, a well for each of almond, avocado, lima bean, string bean, buckwheat, celery, cashew, chili pepper, chocolate, cucumber, egg, eggplant, garlic, grapefruit, honey, lemon, cow milk, mustard, oat, olive, onion, orange, oyster, parsley, pea, peach, green pepper, pineapple, rice, rye, sole, spinach, squash, sugar, sunflower seeds, tea and walnut, thereby addressing claim 2, 4, 5, 101, 103, 104, 109 and 110).
Regarding claims 20, 106 and 112, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”. Calenhoff does teach providing extracts thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Calenhoff are in aqueous form (see for example, col. 6, lines 3-31, referring to aqueous solutions of allergen).
Regarding claims 24, 102, 107, 108 and 113 see as cited above, Calenhoff teach allergen at each well (thereby addressing micro-well plate, see also col. 5, line 5, further a micro-well plate addressing a solid carrier that is an array (an array of wells)).
Regarding claims 105 and 111, see above analyses at claim 6 (as the same applies presently).

Claim 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Calenhoff et al. in view of Dantini et al. US PG Pub No. 2005/0255533A1 (IDS cited 01/13/2021), Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021) and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Calenhoff is as cited in detail previously above (see under 35 U.S.C. 102); however, Calenhoff fails to teach Applicant’s elected panel, namely fails to teach at their single example at Example 17 (from those at Example 7), the species of cantaloupe, carrot, sardine, sweet potato, broccoli, tomato, cauliflower, soybean, barley, peanut, shrimp, cabbage, butter, apple, cottage cheese, corn, potato, tobacco.
Although not specifically from the Example of Calenhoff comprising the plate with wells with each of the allergens as cited previously above (example 17), Calenhoff does teach examples of other extracts used in other examples of Calenhoff, including each of carrot, sweet potato, tomato, shrimp, soybean, barley, peanut, cabbage, apple, corn, potato and tobacco (thereby the disclosure only omitting cantaloupe, sardine, broccoli, cauliflower, butter and cottage cheese as claimed) (e.g., see Calenhoff example 16).
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, tea (see paras [0024] and [0047]).
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Calenhoff (the array of wells at Example 17), the plate comprising a plurality of immobilized allergens with the additional allergens, namely cantaloupe, carrot, sardine, sweet potato, broccoli, tomato, cauliflower, soybean, barley, peanut, shrimp, cabbage, butter, apple, cottage cheese, corn, potato, tobacco, as in the other examples of Calenhoff, and also as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source from a greater possible number of allergens.  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. 
Additionally, one of ordinary skill would have been motivated to combine the food preparations (allergens) of the panels of Calenhoff, Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the base product as taught by Calenhoff, namely a solid support device comprising a plurality of immobilized different food extracts (i.e., preparations or allergens) intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because like Dantini, Calenhoff, teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens (Calenhoff screening large numbers to measure potency), particularly food allergens. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Calenhoff, Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/441,902
Claims 1,4-6, 20, 24, 101-103, 105-109 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 71, 73, 127, 132, 134 and 135 of copending Application No. 16/441,902; (and regarding Applicant’s elected species) claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 71, 73, 127, 132, 134 and 135 of copending Application No. 16/441,902 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1). See also, the above citation also addressing present claim 109. See also the panel comprising at least two, for example the list at claim 127 of the copending including foods such as cane sugar and butter.
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses under 35 U.S.C. 103, as the same reasoning also applies presently). 
Regarding claims 2, 4, 5 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 3, at least 4, at least 8 or at least 12) common food preparations with the present application. See also copending claims 5, 6 and 127, and also the detailed analyses set forth above.
Regarding claims 6 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claim 8.
Regarding claims 20 and 112, see 16/441,902 at claim 15.
Regarding claims 24 and 113, see 16/441,902 at claim 17.
Regarding claim 101, see 16/441,902 at claim 5 and 6.
Regarding claim 102, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).
Regarding claim 103, see 16,441,902 at claim 1 (see the language ‘consisting essentially of addressed previously above); see also the copending application at claim 18, reciting the language “comprising”. 
Regarding claim 104, see 16/441,902 at claims 127 and 132.
Regarding claim 105, see 16/441,902 at claim 8.
Regarding claim 106, see 16/441,902 at claim 15.
Regarding claims 107 and 108, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

16/013,774
Claims 1,4-6, 20, 24, 101-103, 105-109 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111, 113-135 of copending Application No. 16/013,774; (and regarding Applicant’s elected species) claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111, 113-135 of copending Application No. 16/013,774 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed (including cane sugar, buck wheat, spinach, avocado, and butter, and as such addresses the instantly claimed plurality that includes “at least two” as recited at the independent claims).
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning as applied under 35 U.S.C. 103, also applies presently). 
Regarding claims 2, 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 3, at least 4, at least 8 or 12) common food preparations with the present application. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,774 at claim 20 (crude filtered aqueous extract).
Regarding claims 24, 102, 107, 108 and 113, see 16/013,774 at claim 24 (regarding the solid carrier).

16/013,821
Claims 1, 4-6, 20, 24, 101-103, 105-109 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20, 104-107 and 109-132 of copending Application No. 16/013,821; (and regarding Applicant’s elected species) claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20, 104-107 and 109-132 of copending Application No. 16/013,821  in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 108). See also, the above citation also addressing present claims 103 and 109. 
The copending application recites many of the same food preparations as presently claimed, (regarding claim 1, see including cane sugar, buckwheat, spinach, avocado and butter, and as such addresses the pending claim language).
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses under 35 U.S.C. 103 as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth above, the references as cited further share at least 8 (and at least 3, at least 4, at least 8 at least 12) common food preparations with the present application. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,821 at claims 20, 107 and 112.
Regarding claims 24, 102, 107, 108 and 113, see 16/013,821 at the above cited independent claims 113-115).

16/131,281
Claims 1,4-6, 20, 24, 101-103, 105-109 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281; (and regarding Applicant’s elected species) claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 11). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed (including cane sugar, buckwheat, oyster, spinach, avocado, thereby addressing the independent claims a pending, including at least 2). 
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses under 35 U.S.C. 103, as the same reasoning also applies presently). 
Regarding claims 2, 104 and 110, see 16/131,281 at claims 2, 104, 110.
Regarding claims 2, 4, 5, 101, 104 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (at least 8, at least 12) common food preparations with the present application. See also copending claims 4, 5 and 113.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/131,281 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/131,281 at claims 24, 105 and 111.


16/124,473
Claims 1, 4-6, 20, 24, 101-103, 105-109 and 111-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473; (regarding applicant’s elected species panel) claims 1, 2, 4-6, 20, 24 and 101-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, including sugar cane, buckwheat and butter, and as such addresses the independent claims as recited. 
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses under 35 U.S.C. 103 as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 or 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/124,473 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/124,473 at claim 24.

16/171,154
Claims 1, 4-6, 20, 24, 101-103, 105-109 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154 473 ; (regarding applicant’s elected species panel) claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154 473 in view of Dantini et al., Warthoe et al., Power, and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). See also, the above citation also addressing present limitations at claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, including cane sugar, buckwheat, oyster, sardine, spinach, avocado and butter.
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 104 and 110, see 16/171,154 at claims 2, 104 and 110.
Regarding claims 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/171,154 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/171,154 at claims 24, 107 and 108.

16/218,054
Claims 1, 4-6, 20, 24, 101-103, 105-108 and 111-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054; (regarding Applicant’s elected species) claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claim 103.
The copending application recites many of the same food preparations as presently claimed, including case sugar, buckwheat and oyster, and as such addresses the independent claims as recited). 
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104, 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 6 (and at least 8 and 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/821,054 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/821,054 at claims 24, 105, 106 and 111.

16/242,519
Claims 1, 4-6, 20, 24, 101-103, 105-109 and 111-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 20, 24, 101-111 and 113-114 of copending Application No. 16/242,519; (Regarding Applicant’s elected species panel) claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 20, 24, 101-111 and 113-114 of copending Application No. 16/242,519 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, including for example, cane sugar, buckwheat, oyster, spinach, avocado, and butter, and as such addresses the independent claims as recited. 
Regarding Applicant’s elected panel, although the copending application addresses the instant claims as pending because the copending application recites many of the same food preparations as presently claimed, the copending application fails to recite all of the food preparations (i.e., fails to recite the exact panel as Applicant’s elected species, including all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 4, 5 and 101.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/242,519 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/242,519 at claims 24, 105, 106 and 111.

17/000,102
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending Application No. 17/000,102 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, including cane sugar, however, none of the claims recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 2.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6.
Regarding claims 20, 106 and 112, see copending claim 20
Regarding claims 24, 102, 107, 108 and 113, see copending claim 24.

US Patent No. 10,788,498
Claims 1, 2, 4-6, 24, 101-105, 107-111 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,788,498 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 17 of the patent). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 1, 2, 103, 104, 109 and 110, US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite Applicant’s elected panel comprising (at least two of or) all the species recited at claims 1, 2, 103, 104, 109 and 110).
Dantini is as cited previously above, similarly teaching an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, tea (see paras [0024] and [0047]). However, Dantini et al. still fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco.
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test panel of US 10,788,498 in order to have arrived at the comprehensive panel of food preparations as claimed, namely by combining the known food preparations as taught by the assay (ELISA) of Dantini (the test kit panel), with the other art recognized allergens (food preparations) such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a potential cause of a subject’s reactivity to an unknown food source from a greater possible number of allergens (food preparations).  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is consistent with that of US 10,788,498, namely is to provide a comprehensive (complete) test to determine ones reactivity (in the case of the patent cause of reactivity manifested in the form of IBS).
Additionally, one of ordinary skill would have been motivated to combine the food preparations of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by 10,788,498, namely a solid support device comprising a plurality of immobilized foods intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine), in order to arrive a comprehensive panel of causative foods. One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success combining allergens to screen a large number of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device because this was a recognized practice (e.g., see the above cited art, Dantini, Power, Warthoe, etc. teaching combining large numbers to produce a comprehensive, inclusive broad panel) and because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).
Regarding claims 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also 10,788,498 at claims 9, 12, 13 and 18. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also 10,788,498 at claims 10 and 15.
Regarding claims 24, 102, 107, 108 and 113, see 10,788,498 at claims 4 and 7.

Claims 20, 106 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, and Lavine, as applied to claims 1, 103 and 109 above, and further in view of Hiller et al. (cited previously above).
US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite wherein the plurality of distinct food preparations are crude filtered aqueous extract or processed aqueous extract (claims 20, 106 and 112).
See Hiller et al. teaching an array product substantially as claimed (an array that addresses the kit panel as claimed). As noted previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
It would have been prima facie obvious to one having ordinary skill to have relied on a known technique for providing allergen reagent (namely applying a known technique to a known product). See as cited previously above it was well known at the time (Hiller) to provide allergen in form as an aqueous extract at a solid support substrate in an array format for testing food sensitivity. One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable result, namely of providing the allergen ready to use as part of a test panel. The ordinarily skilled artisan would have a reasonable expectation of success relying on a known, art recognized technique for its intended purpose.

US Patent No. 10,309,970 B2
Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,309,970 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1 of the patent).
US 10,309,970 recites a test kit panel substantially as claimed (see as cited above), however fails to recite a specific panel or number of food preparations(fails to address the elected panel comprising all the species recited at claims 2, 104 and 110), as a result fails to address claims 1, 2, 4, 5, 101, 103, 104, 109 and 110 .
Dantini is as cited previously above, similarly teaching an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, tea (see paras [0024] and [0047]). However, Dantini et al. still fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco.
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test panel of US 10,309,970 in order to have arrived at the comprehensive panel of food preparations as claimed, namely by combining the known food preparations as taught by the assay (ELISA) of Dantini (the test kit panel), with the other art recognized allergens (food preparations) such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a potential cause of a subject’s reactivity to an unknown food source from a greater possible number of allergens (food preparations).  
	Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is consistent with that of US 10,309,970, namely is to provide a comprehensive (complete) test to determine one’s reactivity (in the case of the patent cause of reactivity manifested in the form of IBS).
Additionally, one of ordinary skill would have been motivated to combine the food preparations of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by 10,309,970, namely a solid support device comprising a plurality of immobilized foods intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine), in order to arrive a comprehensive panel of causative foods. One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because US 10,309,970 fails to limit the claims to any particular food preparations.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also US patent claim 2.
Regarding claims 20, 106 and 112, see 10,309,970 at claim 4.
Regarding claims 24, 102, 107, 108 and 113, see 10,309,970 at claim 5.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 112(a), for insufficient written description, see at remarks pages 7-8 Applicant argues the rejection of claims and asserts the specification describes an actual reduction to practice and provides extensive guidance. However, this is not persuasive, it is maintained that the claims recite a product comprising food preparations described only in terms of function and not structure. Applicant’s assertion that there is provided extensive guidance regarding identification of additional suitable foods is not persuasive in view of the evidence attributing to unpredictability as noted in detail above (see evidence cited above, it is not predictable what food preparations would exhibit the functional limitations, particularly considering p-value and average FDR would be specific to a method using the food preparations/kit and not the food preparations themselves). It is maintained for the reasons of record that there is insufficient written description such to support that Applicant was in possession of the invention as presently claimed, reciting food preparations in terms of function and not structure. 
	Regarding the rejection of claims under 35 U.S.C. 112(b), at remarks page 9-10, Applicant argues that since the claim limitations are adequately disclosed in the specification and clearly set forth the scope of the subject matter covered, the claims when read in light of the specification reasonably apprise a person of skill of the features of the claim. However, this argument is not persuasive and it is maintained that the boundaries of what is encompassed by the claimed language are unclear because the claim is merely stating a function without providing any indication about how the function is performed. It is maintained that the recited claims fail to specify what structures or materials perform the noted functions. The rejection is maintained for the reasons as indicated.
	Regarding the rejection of claims under 35 U.S.C. 102, at remarks pages 10-11 Applicant argues amendments to the claims in order to overcome the previous rejection (page 10). Applicant argues Calenhoff does not teach a test kit panel consisting of a plurality as claimed (referring to the functional properties recited). Applicant acknowledges that indeed Calenhoff teaches panels including numerous antigens that are not characterized by the claimed recited property. 
	However, Applicant’s argument further supports the position set forth in the rejection under 35 U.S.C. 112(a), namely that the product is described in terms of function not structure, and one cannot visualize what species would and would not be encompassed by the claimed genus (described only by function). 
	Calenhoff does teach a plurality (at least 2) of food allergens that are considered to be food preparations as listed from the independent claim, and as such the reference is considered to anticipate the independent claim. The functional limitations recited at the independent claims fail to impart any particular structure such that would distinguish the claimed food preparations immobilized from those as taught by Calenhoff. The product of Calenhoff is considered structurally indistinct, and as such, is considered capable of the same intended use.
	Regarding the rejections under 35 U.S.C. 103, Applicant argues the claimed invention is based on Applicant’s discovery that the test kit panels and methods effectively identify specific food items which can be eliminated from a subject’s diet in order to reduce or alleviate ulcerative colitis symptomology, with superior predictive power over the prior art. However, this argument appears to be directed toward the intended use of the claimed panels/kits, and fails to persuasively establish that the claimed kit would be unobvious over the prior art as cited in the pending grounds of rejection above. 
	Further, regarding the argument that Applicant’s invention overcomes the extensive limitations and problems in the prior art by providing a kit having a plurality of ulcerative colitis food preparations. Applicant’s argument asserts their invention overcomes problems such as high false positive and negative rates, high intra-patient variability, and high inter-laboratory variability, while being capable of efficiently and reliably identifying food items that exacerbate and/or trigger ulcerative colitis symptomology, while advantageously reducing the number of foods to be tested.
	However, these arguments fail to structurally distinguish the claimed kit comprising the recited immobilized food preparations from the cited prior art. Also these arguments, that the claimed invention overcomes problems regarding false positive and negative rates, intra-patient variability, and inter-laboratory variability, are specific to when the claimed kit/panel is used, and as such similarly as indicated above, are directed to intended use. Arguments specific to intended use are not persuasive for the reasons as indicated. 
Regarding remarks pages 13-14, Applicant argues the additionally cited reference, Warthoe, is not analogous art because Warthoe is teaching a nano-mechanic microsensor having a surface acoustic wave sensor in combination with a hydrogel in an ultra-sensitive non-fluorescent detection system, that the specific list in Warthoe of allergens is a long list of target allergens, superfluous to the actual teaching of Warthoe. 
However, this is not persuasive, it is the case that Warthoe is relevant because it is the case that Warthoe also appreciates that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). Warthoe does teach (see at para [0237]) each of green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco are all art recognized allergens. Warthoe is relevant to Calenhoff, Calenhoff et al. teaching providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53).
Applicant also argues (remarks page 14) that Power teaches away from the claimed invention by criticizing and discouraging sensitivity testing, that allergen testing is expensive, dangerous and time consuming. However, Power is supportive of ,and evidence that, those in the art recognized and relied upon the additionally recited allergens already prior to Applicant; these were well known, art recognized food allergens at the time of the claimed invention. Power does teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach, cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
	Applicant’s argument is not persuasive, as it fails to establish these are not art recognized food allergens, relied upon in the art. 
	Similarly, Applicant argues Lavine teaches away from the claimed invention by criticizing and discouraging sensitivity testing. Specifically Applicant argues that Lavine teaches away by teaching that food specific IgG4 measurement is unstandardized and unproven procedure, that it can cause confusion. However, Lavine is merely cited as art establishing the additionally recited allergens were already well known and recognized at the time of the claimed invention. As noted previously above, the claimed invention is not directed to a method of using the kit/panel. 
	Further, Lavine and Warthoe are just a couple of the many references available in the prior art acknowledging the many different allergens known and available in the art for testing. 
	In conclusion, each of the particular food preparations recited by the claim were known to those having ordinary skill, and further it was well known in the art at the time to provide such food preparations in large panels on a solid support.
Regarding remarks at pages 16-19, these remarks are directed to withdrawn grounds of rejection, and as such are moot. 
Applicant also argues (pages 20-21) the rejections of claims on the grounds of non-statutory double patenting over the copending applications, specifically referring to reasons as argued above. However, see the above response to said remarks.  
For all of these reasons, Applicant’s arguments are not persuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641